       Case 20-04781            Doc 30        Filed 05/27/20 Entered 05/27/20 15:06:14                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Todd F. Harris                                             )            Chapter 13
                                                                  )            Case No. 20 B 04781
         Debtor(s)                                                )            Judge A. Benjamin Goldgar

                                                       Notice of Motion

     Todd F. Harris                                                            Debtor A ttorney: David M Siegel
     10608 Brooks Lane                                                         via Clerk's ECF noticing procedures
     Apt. 132
     Chicago Ridge, IL 60415


                                                                               >   Dirksen Federal Building
On June 09, 2020 at 2:30 pm, I will appear at the location listed to the       >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 642
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Thursday, May 28, 2020.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 02/21/2020.

2.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2018 and 2019.

3.   The debtor(s) have failed to commit all disposable income to the plan.

4. Debtor has failed to address all secured claims in the Plan.

5. Debtor has failed to provide proof of federal tax withholdings.

6.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
